Opinion issued May 6, 2014.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00088-CV
                           ———————————
                     MARYSABEL VASQUEZ, Appellant
                                        V.
                    WELLS FARGO BANK, N.A., Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                        Trial Court Case No. 976692


                         MEMORANDUM OPINION

      Appellant, Marysabel Vasquez, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

Further, Vasquez has not paid or made arrangements to pay the fee for preparing

the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal

was subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

5; 42.3(b), (c).

       We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                          2